32 So. 3d 158 (2010)
Roger KHAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1366.
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
Rehearing Denied May 4, 2010.
Roger Khan, Indiantown, pro se.
Bill McCollum, Attorney General, Tallahassee, and Georgina Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Roger Khan seeks review of two orders. The first order dismisses a filing, construed as a Rule 3.850 motion, as untimely, successive, and abusive. Khan moved for rehearing, alleging that he had not sent the filing to the circuit court, nor was it intended for the court's review. The motion for rehearing was also dismissed as frivolous. The trial court forwarded a certified copy of the order dismissing the rehearing motion to the Department of Corrections for consideration of sanctions under sections 944.279(1), 944.28, and 944.09, Florida Statutes.
We reverse and remand for the trial court to vacate the orders. The record on appeal does not reflect that Khan sent the initial filing to the circuit court such that it should have been considered as a Rule 3.850 motion and characterized as successive, untimely, and frivolous. Consequently, the order denying rehearing must be vacated as well.
FARMER, STEVENSON and LEVINE, JJ., concur.